DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 and 17 recite the preamble “producing at least one object having a contoured surface portion.” The terms “having a contoured surface portion” relates to intended use and fails to require structure other than the ones as recited in claims 1 and 17, respectively.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II.).
Claims 9, 14, and 15 recite the phrase “optionally.” The phrase means that a following limitation of the phase may not be necessary.  For the purpose of examination, the phrase and the following limitation would be interpreted as a negative limitation without any meaning. 
Claim 17 recites the limitation “said second window when present” in lines 1-2. The underlying term “when present” means, said second window may not be necessary to meet a following limitation when not present. For the purpose of examination, the limitation would be interpreted as a negative limitation without any meaning. 
Claim Objections
Claims 11 and 14 are objected to because of the following informalities: 
Claim 11 recites the limitation “(c) exposing said resin to patterned polymerizing light through said first window at a light dosage sufficient to form said object in said resin under stationary conditions, while (d) spatially modulating said first light dosage …” It is suggested to correct to either “(c) exposing said resin to patterned polymerizing light through said first window at a first light dosage sufficient to form said object in said resin under stationary conditions, while (d) spatially modulating said first light dosage …” or “(c) exposing said resin to patterned polymerizing light through said first window at a light dosage sufficient to form said object in said resin under stationary conditions, while (d) spatially modulating said  light dosage …” 
Claim 11 recites the limitation “first contoured surface portion” in line 11, and it is suggested to correct to “the first contoured surface portion.”
Claim 14 recite the limitation “which focused beam is optionally …,” it is suggested to correct to “which the focused beam is optionally …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “rapidly producing” in line 1.  The term “rapidly” is a relative term which renders the claim indefinite.  The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “producing” without the meaning of “rapidly.”
Claims 2-10 and 12-20 are rejected under 112(b) as being dependent from claim1. 
Claim 6 recites the limitation “said inhibitor comprises oxygen” which renders the claim unclear. It is unclear whether the underlying “said inhibitor” means said inhibitor of claims 1 (lines 3, 4) and 2 (line 2), or an inhibitor of claim 5 (line 3). For the purpose of examination, either of these interpretations would read on the claim. If the Applicant intends to mean the inhibitor of claim 5, the underlying term needs to be corrected to “said inhibitor of said second window.”  
Claim 9, as being dependent from claim 1, recites the limitation “said second window” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “each said exposing step” which renders the claim unclear. It is unclear whether said exposing step is (1) a singular step (as recited in claim 11 lines 7-8, “exposing …… at a light dosage sufficient to form said object”), or (2) a plurality of steps (as recited “each” said exposing step). For the purpose of examination, the limitation would be interpreted as “said exposing step.”
Claim 14 recites the limitation “(i) a singular pulse . . . ; or (ii) a plurality of pulses . . . ; (iii) a focused beam . . . ” It is unclear whether the limitation mean (1) (i) or (ii), and (iii), or (2) (i) or (ii) or (iii).  For the purpose of examination, either of these interpretations would read on the claim. 
Claim 15, as being dependent from claim 11, recites the limitation “said second window” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, as being dependent from claim 11, recites the limitation “said second window” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al. (US 20170113416 A1, hereinafter DeSimone).
Regarding claim 1, DeSimone teaches an apparatus (as shown in FIGURE 2) useful for rapidly producing at least one object having a contoured surface portion from a light-polymerizable resin (liquid resin 16) (¶ [0009]; FIGURE 2), said apparatus comprising: 
(a) a window (build plate 15 having permeable or semi-permeable build surface) containing an inhibitor (oxygen) of polymerization, on which window a coating of light polymerizable resin (liquid resin 16) can be placed, with said inhibitor of polymerization forming a first dead zone (dead zone) of unpolymerizable resin in the light polymerizable resin (¶ [0009]: build plate is preferably semipermeable to the polymerization inhibitor and allows the inhibitor of polymerization (e.g., oxygen) to pass partly or fully therethrough (e.g., to continuously feed inhibitor to the “dead zone”); ¶ [0010]: continuously maintaining a dead zone of polymerizable liquid in contact with said build surface; ¶ [0010]: filling said build region with a polymerizable liquid; ¶ [0099]: for apparatus; FIGURES 1, 2); 
(b) a polymerizing light source (radiation source 11) operatively associated with said window (15) and positioned for projecting polymerizing light through said window (¶ [0099]; FIGURES 1, 2); and 
(c) a controller (controller) operatively associated with said light source and configured to pattern and project said polymerizing light at a first light dosage (in use of a spatial modulator (SLM) or a spatial light modulator array) sufficient to form the object in the resin under stationary conditions, while spatially modulating the first light dosage so that the first dead zone is spatially contoured in thickness, to produce a first contoured surface portion on each said object, which first contoured surface portion is in contact with the first dead zone of unpolymerizable resin (¶ [0111]: The light source preferably includes a pattern-forming element operatively associated with a controller; in some embodiments, the light source or pattern forming element comprises a digital (or deformable) micromirror device (DMD) with digital light processing (DLP), a spatial modulator (SLM), or a microelectromechanical system (MEMS) mirror array, a mask (aka a reticle), a silhouette, or a combination thereof, and preferably the light source comprises a spatial light modulation array such as a liquid crystal light valve array or micromirror array or DMD (e.g., with an operatively associated digital light processor, typically in turn under the control of a suitable controller); ¶ [0009]: the build plate is transparent to the irradiation which initiates the polymerization (e.g., patterned radiation); ¶ [0009]: the build plate is preferably “fixed” or “stationary” in the sense that it need not slide, retract, rebound or the like to create separate or sequential steps (as in a layer-by layer process); ¶ [0010]: irradiating said build region through said optically transparent member to form a solid polymer from said polymerizable liquid while concurrently advancing said carrier away from said build surface to form said three-dimensional object from said solid polymer, while also concurrently (1) continuously maintaining a dead zone of polymerizable liquid in contact with said build surface, and (ii) continuously maintaining a gradient of polymerization zone/active surface between said dead zone and said solid polymer and in contact with each thereof, said gradient of polymerization 
Although DeSimone does not explicitly teach that a (singular) first light dosage is sufficient to form an object, it would be obvious to one of ordinary skill in the art to manipulate the first light dosage to be sufficient to build a desired object, for example, in consideration of its dimension and the intensity of the irradiation. 
	Also, of note, although DeSimone does not explicitly teach that the spatial modulator or the spatial light modulation array generates spatially modulated light dosage, it is intrinsic that the spatial light modulator or array can irradiate spatially modulated light AND the modulated light source in DeSimone can inherently form a dead zone in a structure like those spatially contoured in thickness to produce a first contoured surface portion, as recited in the claim (for example, by varying intensity along the build plate) in use of a spatial modulator (SLM) or a spatial light modulator array. Moreover, it would be obvious to one of ordinary skill in the art that the irradiation light intensity would be variably manipulated, for example, as being a sinusoidal (i.e., thus, forming a contoured thickness in dead zone) or a digitized wave in use of a spatial modulator (SLM) or a spatial light modulator array. 
Regarding claim 2, DeSimone teaches that said inhibitor of polymerization comprises oxygen (¶ [0009]: build plate is preferably semipermeable to the polymerization inhibitor and allows the inhibitor of polymerization (e.g., oxygen) to pass partly or fully therethrough (e.g., to continuously feed inhibitor to the “dead zone”)). 
Regarding claim 3, DeSimone teaches that said window comprises a fluoropolymer (¶ [0102]: suitable materials for the semipermeable member include amorphous fluoropolymers; the build plate may be formed from a thin film or sheet of material which is flexible when separated from the apparatus of the invention, but which is clamped and tensioned when installed in the apparatus, and particular materials include TEFLON AF® fluoropolymers, or perfluoropolyether polymers).
Regarding claim 4, DeSimone teaches that the apparatus further comprises a substrate (carrier 18) facing said window, said substrate configured for producing an object adhered thereto (¶ [0099], ¶ [0108]: the carrier defines a “build region” on the build surface, within the total area of the build surface; FIGURES 1, 2).
Regarding claims 9 and 15, DeSimone teaches that said first window (build plate 15 having permeable or semi-permeable build surface), and optionally said second window, comprises a light responsive polymer layer configured for contacting said polymerizable resin layer (¶ [0077]: suitable polymerizable liquid include a monomer, particularly photopolymerizable (i.e., light responsive) and/or free radical polymerizable monomers, and a suitable initiator such as a free radical initiator, and combinations thereof, and examples include, but are not limited to, acrylics, methacrylics, acrylamides, styrenics, olefins, halogenated olefins, cyclic alkenes, maleic anhydride, alkenes, alkynes, carbon monoxide, functionalized oligomers, multifunctional cute site monomers, functionalized PEGs, etc., including combinations thereof; here, of note, the polymerizable liquid is photopolymerizable (i.e., light responsive) and includes functionalized oligomers and/or PEG (i.e., polymer layer), and thus, the polymerizable liquid would be interpreted as not only the light responsive layer but also the 
Regarding claim 11, DeSimone teaches a method of rapidly producing at least one object having a contoured surface portion (¶ [0002]), comprising: 
(a) providing a first window (build plate having permeable or semi-permeable build surface) containing an inhibitor of polymerization (polymerization inhibitor, e.g., oxygen) (¶ [0009]: build plate is preferably semipermeable to the polymerization inhibitor and allows the inhibitor of polymerization (e.g., oxygen) to pass partly or fully therethrough (e.g., to continuously feed inhibitor to the “dead zone”); ¶ [0010]: continuously maintaining a dead zone of polymerizable liquid in contact with said build surface; FIGURE 1), 
(b) coating said first window with a light-polymerizable resin (polymerizable liquid) under conditions in which said inhibitor passes into a portion of said resin and thereby forms a first dead zone (dead zone) of unpolymerizable resin contacting said first window (as cited above, and further in ¶ [0010]: filling said build region with a polymerizable liquid; FIGURE 1); and 
(c) exposing said resin to patterned polymerizing light through said first window at a light dosage sufficient to form said object in said resin under stationary conditions (as cited above, and further in ¶ [0009]: the build to form a solid polymer from said polymerizable liquid while concurrently advancing said carrier away from said build surface to form said three-dimensional object from said solid polymer; FIGURE 1; of note, although DeSimone does not explicitly teach that a (singular) light dosage is sufficient to form an object, it would be obvious to one of ordinary skill in the art to manipulate the light dosage to be sufficient to build a desired object, for example, in consideration of its dimension and the intensity of irradiation), while 
(d) spatially modulating said first light dosage (in use of a spatial modulator (SLM) or a spatial light modulator array) (¶ [0111]: in some embodiments, the light source or pattern forming element comprises a digital (or deformable) micromirror device (DMD) with digital light processing (DLP), a spatial modulator (SLM), or a microelectromechanical system (MEMS) mirror array, a mask (aka a reticle), a silhouette, or a combination thereof, and preferably the light source comprises a spatial light modulation array such as a liquid crystal light valve array or micromirror array or DMD (e.g., with an operatively associated digital light processor, typically in turn under the control of a suitable controller) so that said first dead zone is spatially contoured in thickness to produce a first contoured surface portion on each said object, which first contoured surface portion is in contact with said first dead zone of unpolymerizable resin (¶ [0010]: irradiating said build region through said optically transparent member ……, while also concurrently (1) continuously maintaining a dead zone of polymerizable liquid in contact with said build surface, and (ii) continuously maintaining a gradient of polymerization zone/active surface between said dead zone and said solid polymer and in contact with each thereof, said gradient of polymerization zone/active surface comprising said polymerizable liquid in partially cured form (e.g., so that the formation of fault or cleavage lines between layers of solid polymer in said three-dimensional object is reduced).
Regarding claim 12, DeSimone teaches that the method further comprises: 
contacting a substrate (carrier 18) to said resin facing said first window (build plate 15) (¶ [0108]: the carrier defines a “build region” on the build surface; FIGURES 1, 2); and 
producing said objects adhered to said substrate while said substrate and said window remain stationary (¶ [0108]: because lateral “throw” (e.g., in the X and/or Y directions) is not required, the area of the build region within the build surface may be maximized; ¶ [0126]: (d) advancing said carrier with said polymerized region adhered thereto away from said build surface on said stationary build plate to create a subsequent build region between said polymerized region and said top zone; ¶ [0009]: the build plate is preferably “fixed” or “stationary” in the sense that it need not slide, retract, rebound or the like to create separate or sequential steps (as in a layer-by layer process); of note, when lateral “throw” of the carrier (e.g., in the X and/or Y directions) is not required, it would be interpreted as said carrier being stationary; alternatively, although said carrier is repeatedly advanced to create a subsequent build region, it would be obvious to one of ordinary skill in the art that said carrier would not need to be advanced to build a desired object, for example, in consideration of the dimension of a final object); and then 
separating said objects from said substrate (¶ [0115]: separate the finished part from the carrier).
Regarding claim 14, DeSimone teaches that each said exposing step is carried out with: (i) a single pulse of patterned polymerizing light, which pulse is spatially a pattern-forming element operatively associated with a controller; in some embodiments, the light source or pattern forming element comprises a digital (or deformable) micromirror device (DMD) with digital light processing (DLP), a spatial modulator (SLM), or a microelectromechanical system (MEMS) mirror array, a mask (aka a reticle), a silhouette, or a combination thereof, and preferably the light source comprises a spatial light modulation array such as a liquid crystal light valve array or micromirror array or DMD (e.g., with an operatively associated digital light processor, typically in turn under the control of a suitable controller); ¶ [0134]: in some embodiments each irradiating step can be from 0.001, 0.01, 0.1, 1 or 10 microseconds, up to 1, 10, or 100 minutes, or more, in duration, and the interval between each irradiating step is in some embodiments preferably as brief as possible, e.g., from 0.001, 0.01, 0.1, or 1 microseconds up to 0.1, 1, or 10 seconds; ¶ [0302]: an LED light source controlled by pulse width modulation (PWM) driver 156); of note, thus, the irradiation step can be a single pulse or a plurality of pulses of patterned light). 
Regarding claim 17, DeSimone teaches that said first window, and said second window when present, comprises an oxygen-permeable polymer (¶ [0009]: build plate is preferably semipermeable to the polymerization inhibitor and allows the inhibitor of .
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone as applied to claim 11 above, and further in view of McKenzie et al. (US 20150276987 A1, hereinafter McKenzie).
Regarding claims 10 and 16, DeSimone teaches all the claimed limitations, but does not specifically teach that the method further comprising exposing said object to probe light during said exposing step (c); detecting said probe light after having passed through said object; and modifying said polymerization light in response to deviations in said probe light from that expected to be imparted to said detector on passing through said object to correct potential distortions in said object during said exposing step (c).
McKenzie teaches an additive processing method used for producing a customized eyewear lens by selectively building layers of radiation-polymerized material onto a lens substrate that has optical power properties discernibly different from the optical properties of the customized eyewear lens (abstract). McKenzie also teaches the method further comprising exposing said object to probe light (source) during said exposing step (c) (¶ [0090]: a collimated light beam or laser beam is directed at the surface, or a controlled beam of light scans or steps across a surface area for analysis;  ¶ [0092]: transmitted light deflectometry can also be used for optical through-power measurements, and in this manner, one can analyze how the additive layer in combination with the lens substrate or any previous layers has changed the optical power of the lens substrate; an extended, structured source is directed through the liquid layer and the lens substrate, and the through-image distortion is measured optical through-power or other transmitted light properties (e.g., light transmittance, polarization, photochromicity, UV absorbance, etc.) may be measured at step 700 to determine how the combination of the lens substrate plus the polymerized additive layer(s) at a given measurement location has changed the lens substrate's optical properties, and in one preferred embodiment, measurement(s) of the lens substrate surface(s) are used in combination with measurements on additive layers for reference and localized comparisons; ¶ [0117]: measuring in situ can be desirable to avoid repositioning errors, for example, for example, the measurement technique may detect when all the liquid material being probed has been converted to polymerized material (i.e., for example, during exposing step); FIGURES 1A, 1B); 
detecting said probe light after having passed through said object (¶ [0088]: among the various measurement techniques, the preferred techniques include reflected or transmitted light deflectometry, Moiré pattern comparison and triangulation; ¶ [0092]: For transparent substrates, one can measure with reflected or transmitted light measurement techniques); and 
modifying said polymerization light in response to deviations in said probe light from that expected to be imparted to said detector on passing through said object to correct potential distortions in said object during said exposing step (c) (¶ [0089] and the preferred non-contact measurement can supply information or direct data about one or more of the following layer parameters: position of the layer on the substrate, local slope, and local height (thickness) of the layer, and these values can be compared with the additive layer design of step 200, or can be used as inputs to calculate the optical power or other optical change (e.g., transmittance, polarization) achieved with the additive layer(s) applied previously or expected given the applied liquid layer; ¶ [0115]: with reflected light measurements, information is gained primarily about the polymerized additive layer, and this information is combined with data about the lens substrate to determine how the actual results compare with the expected results; ¶ [0153]: Measurement using the Shack-Hartmann sensor is used to confirm results or generate adjustments for the next additive layer to be applied; ¶ [0056], ¶ [0062], ¶ [0090]: use of computer as a controller; ¶ [0149]-¶ [0154]: EXAMPLE 1). 
Of note, McKenzie teaches the same Shack-Hartmann wavefront sensor as disclosed in the Instant Specification (¶ [0057] as published in US 202000039118 A1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and apparatus of DeSimone to further include already-known measurement technique and feedback system as taught by McKenzie in order yield known results or a reasonable expectation of successful results of obtaining an object in a precisely controlled manner (McKenzie: derived from ¶ [0015]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone as applied to claim 11 above, and further in view of Mizuguchi et al. (WO 2019021451 A1, hereinafter Mizuguchi).
Regarding claim 18, DeSimone teaches all the claimed limitations but does not specifically teach that said at least one object comprises a plurality of separate objects produced concurrently with one another.
Mizuguchi teaches a 3D object manufacturing method (¶ [0004]). In one of the embodiments, a plurality of stacked objects are simultaneously formed by stereolithography (¶ [0064]; FIGURES 7, 8). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of DeSimone to manufacture a plurality of separate objects produced concurrently with one another as taught by Mizuguchi in order to yield known results or a reasonable expectation of successful results of manufacturing desired objects with an increased throughput (Mizuguchi: derived from ¶ [0064]).
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone as applied to claim 11 above, and further in view of Patel et al. (US 20180001581 A1, hereinafter Patel).
Regarding claims 19 and 20, DeSimone teaches all the claimed limitations but does not specifically teach that each said object comprises a lens (claim 19), and (2) an optically transparent polymer. 
Patel teaches a method for generating an ophthalmic device in the use of an additive manufacturing technique, which is easily amendable for customized manufacturing of the optical device in a cost-efficient and time-efficient manner (claim 1, 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to use the method and apparatus of DeSimone to fabricate a lens in use of HEMA as taught by Patel in order to yield known results or a reasonable expectation of successful results of obtaining a known product of lens or using a known material of HEMA for the same technique of additive manufacturing. 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, DeSimone teaches that the window (build plate 15 having permeable or semi-permeable build surface) comprises a first window (build plate 15) (¶ [0099], ¶ [0101]: the semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths – i.e., an optically transparent window), but does not specifically teach that the apparatus further comprises a second window facing said first window and configured for contacting said light polymerizable resin, and said second window containing an inhibitor of polymerization.

Regarding claim 13, DeSimone teaches all the claimed limitation but does not specifically teach the second window and the related steps as recited in the claim. 
No prior art teaches, suggests, or motivates the deficiency.  Thus, claim 13 would be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Crespo Vazquez (US 20150277146 A1) teaches a method for eyewear lens production by additive techniques (abstract).
Widman (US 20180081198 A1) teaches an apparatus for formation of an ophthalmic lens precursor and lens (abstract).
Partanen (US 6,001,297 A) teaches a pulsed radiation source in building a 3D object using stereolithography. 
Willis (US 20190322033 A1) teaches a method for 3D printing adhesion reduction using photo inhibition. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744